Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/24/2020 has been entered.

Response to Amendment
3. 	This is in response to the amendments filed on 11/24/2020. Claims 1, 12, and 13 have been amended. Claims 1-13 are currently pending and have been considered below.

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 11/24/2020, with respect to the rejections of claim 9 under 35 U.S.C. 112(b) have been fully considered but are not persuasive.  However, by the Examiner’s amendment below to cancel claim 9, the rejection has been withdrawn.
Applicant’s arguments, see pages 10-14, filed 11/24/2020, with respect to the rejections of claims 1-13 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Attorney Chul-Woo Lee on 02/11/2021.
The claims have been amended as follows:

9. (Canceled) 	 

Allowable Subject Matter
Claims 1-8 and 10-13 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art being Lim (US 2016/0065553 A1) and Harif et al. (US 6,581,110 B1). Lim in view of Harif teaches an information processing apparatus comprising: a memory device that stores a set of instructions; and at least one processor that executes the set of instructions to: perform a process of time-of-day synchronization with a time-of-day synchronization server and reset time-of-day setting; and perform authentication by a first authentication method or a second authentication method with stored user authentication information, wherein the at least one processor performs the authentication by the first authentication method, in a case where the authentication by the first authentication method succeeds, the at least one processor performs a process to be performed when the authentication succeeds without performing the authentication by the second authentication method, in a case where the authentication by the second authentication method fails, the at least one processor notifies a failure of the authentication. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR PATEL can be reached on (571)-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.Y./Examiner, Art Unit 2491                                                                                                                                                                                                        


/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491